Citation Nr: 1621261	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  11-22 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from August 1982 to October 1986.
These matters are on appeal from a rating decision issued in October 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

During the course of the appeal, the Veteran requested a Video Conference hearing before the Board.  However, subsequent to an April 2016 pre-hearing teleconference, in a letter dated May 20, 2016, the Veteran indicated that he would waive his hearing request if he was granted the benefits sought on appeal.  

Given the favorable nature of the Board's decision herein, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2015).

In February 2011, the Veteran filed an informal claim for entitlement to service connection for a left knee disability and a skin condition of the arms, torso, legs, neck, and head; service connection for a left knee disability; an increased rating for a skin condition of the hands and feet; and a TDIU claim.  However, these claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's diagnosed right ear hearing loss disability and tinnitus had their onset in service or are otherwise etiologically related to his active service.




CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right ear hearing loss and tinnitus have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran asserts that he has right ear hearing loss and tinnitus that are related to loud noise (acoustic trauma) during service.  As the Veteran has a military occupational specialty of infantryman, exposure to acoustic trauma is conceded.  

On September 2010 VA audiology examination, the examining audiologist indicated that the claims file was reviewed and stated that audiometric thresholds were normal by VA standards in both ears at enlistment and separation examination with no evidence of a significant threshold shift.   During service, he was exposed to acoustic trauma from a large firing weapon near his right ear without hearing protection.  He also complained of tinnitus.  Diagnostic and clinical tests indicated high frequency sensorineural hearing loss in the right ear.

The examining audiologist opined that tinnitus was not caused by or a result of military noise exposure based in part on the rationale that the Veteran complained of no more than a brief period of tinnitus.

The examining audiologist also opined that based on normal audiometric thresholds at enlistment and separation, and the lack of evidence of a significant threshold shift during service, his hearing loss was not caused by or a result of military noise exposure.

On January 2012 VA audiology examination, after a thorough review of the claims file and examination of the Veteran, the examining audiologist diagnosed sensorineural hearing loss of the right ear which he opined was not related to acoustic trauma during service noting the lack of any significant shift in hearing between entrance and exit audiometric testing.

The Board finds that these opinions are not persuasive.  The Court has specifically held that a Veteran's normal hearing at separation does not necessarily indicate that the Veteran experienced no in-service loss of hearing acuity.  See Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).

Resolving all doubt in favor to the Veteran, the Board finds that the criteria for service connection for right ear hearing loss and tinnitus are met.  See 38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.

The nature and extent of these disabilities caused by service is not currently before the Board.

ORDER

Service connection for right ear hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


